Order unanimously reversed, without costs, and the motion granted. While it is apparent that the grounds on which a rule 151 preference (Rules Civ. Prac.) was granted in this case ceased to exist shortly after the preference was granted and that a timely motion to revoke the preference should have been granted, it is also clear that over a period of months the parties proceeded on the basis that the action was preferred and several Justices of the court treated the case as-preferred after defendant advised them that a preference was no longer warranted. The belated revocation of the preference when the case was at the top of the ready calendar and ready for trial was not justified under the circumstances. Concur — Peck, P. J., Breitel, Prank, Valente and McNally, JJ.